United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventor: Thomas Scanlon				:
Application No. 15/418,517				:		Decision on Petition
Filing Date: January 27, 2017				:				
Attorney Docket No. SaveOurBrains-100US1	:
	

This is a decision on the renewed petition under 37 C.F.R. § 1.137(a) filed February 22, 2022, which seeks to revive the application.

The petition is dismissed.

A renewed petition correcting the deficiencies identified in this decision may be filed.  The renewed petition must be submitted within TWO (2) MONTHS from the issue date of the instant decision.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C.     § 704. 

Background

The Office issued a final Office action on June 12, 2019.  The Office action sets a shortened statutory period for reply of three (3) months.  

A reply to the Office action was filed on September 11, 2019.  

The Office issued an Advisory Action indicating the reply fails to constitute a proper reply to the final Office action on September 19, 2019.

An extension of time was not obtained, and a proper reply was not timely filed.  As a result, the application became abandoned on September 13, 2019.

The Office issued a Notice of Abandonment on May 18, 2020.

A petition to withdraw the holding of abandonment was filed on June 24, 2020.

The Office issued a decision dismissing the petition on December 10, 2020.  

A renewed petition to withdraw the holding of abandonment was filed on April 26, 2021.

The Office issued a decision dismissing the renewed petition on July 19, 2021. 



The Office issued a decision dismissing the petition under 37 C.F.R. § 1.137(a) on January 11, 2022.  The decision indicates the petition fails to include a proper reply to the final Office action.
The decision states,

The first page of the petition states a reply “is enclosed herein” and the second page of the petition lists the reply as one of the enclosures sent with the petition.  However, a reply was not received with the petition.  Therefore, the petition cannot be granted.

Any renewed petition filed in response to this decision must include a proper reply to the final Office action.

 In order for a reply to a final Office action to be proper, the reply must include:

		(1)	An amendment prima facie placing the case in condition for allowance,
		(2) 	A Notice of Appeal and the required fee, or
		(3) 	A request for continued examination (“RCE”).

An amendment that would require further consideration or a further search by the examiner is not an amendment prima facie placing an application in condition for allowance.  An amendment adding claims will almost always require further consideration or a further search by the examiner.  

The following is an example of an amendment prima facie placing an application in condition for allowance:

		Two claims are pending.
The examiner issues an Office rejecting the claims.
The Office action states Claim 1 will be allowable if a specification limitation was added.
An amendment is filed adding the limitation to Claim 1 and canceling Claim 2.

The renewed petition under 37 C.F.R. § 1.137(a) was filed on February 22, 2022.  

Discussion

The renewed petition is not accompanied by a reply to the final Office action.  Instead, the renewed petition asserts the required reply is a reply that was previously filed untimely on February 24, 2020.

The examiner has considered the reply and determined the reply fails to constitute a proper reply to the final Office action.  An Advisory Action prepared by the examiner is enclosed.

In view of the absence of a proper reply to the final Office action, the petition is dismissed.

Any renewed petition filed in response to this decision must include a proper reply to the final Office action.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

Enclosure: Advisory Action




    
        
            
        
            
    

    
        1 Document Code “PET.OP”, which has a document description of “Petition for review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.